DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicants’ arguments, filed February 25, 2022, with respect to the rejection(s) of claim 33 under Kolm and Ichikawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of both Krein (US 2009/0097283; see par 24-25) and Kurokami (US 2002/0118559; par 57-60).  Both references disclose the double-frequency ripple that appears at the DC side of an inverter.  In the combinations below, Kolm’s signal injector (C-D) is replaced with the inherent ripple that an operating inverter would produce.  Both Krein and Kurokami were cited in the PTO-892 form dated 10/8/20.
Suggestion of Interference
The suggestion of an interference is premature as the application is not in condition for allowance.  MPEP §2304.01(a).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolm (WO 2008/077473) in view of Krein (US 2009/00997283).
With respect to claim 33, Kolm discloses a method for operating a photovoltaic system for feeding into a power supply system (fig 6 and 7.1-7.2; English text), the photovoltaic system comprising at least one input (left side of A) for connection to a solar panel (20) and at least one output (right side of A) for connection to an inverter, comprising: 
determining a level of a low frequency signal at the at least one output (sensed at B), wherein the signal comprises a frequency which corresponds (see analysis below) to [a] system frequency in the power supply system, and wherein the signal is provided by an inverter (C-D are interpreted as part of the inverter);
connecting the at least one output to the at least one input (by closing A), if the level of the low-frequency signal is detected (see figs 6-7; discussed in the English translation); and
de-energizing the at least one output (by opening A) if the low-frequency signal is not detected (fig 6-7 and associated text). 
Kolm discloses that an inverter uses a frequency-stable clock generator (C) to superimpose an AC frequency onto the DC bus between the PV panels and the inverter.  The adjective “low” to describe the frequency has no basis for comparison.  Whatever frequency is used by Kolm is lower than another possible value, thereby making it “low” as claimed.  The claim also only broadly recites that the signal frequency “corresponds” to a system frequency.  Claim 34 clearly indicates that “corresponds” does not mean that the signal and system frequencies are the same.  They are different 
The Kolm evaluating unit (demodulator B) detects the presence/absence of the signal and is configured to switch the switching element (A) in response.  In the figure 6-7 embodiment, the switch (A) is open to disconnect the input/output sides of the switch, thereby “de-energizing” the output. 
Kolm is interpreted as including only a single string (1-20).  Thus, when the last switch in the string is opened, its output is “de-energized” (there are no parallel strings to “energize” the output).  Alternatively, Kolm is interpreted as opening all switches (all 400 A’s) with the same signal.  Thus, when the 20-A switch is opened, its output is de-energized because there are no other sources of power connected to its output.
Kolm does not expressly disclose that the low frequency signal is provided inherently by the inverter, when the inverter is connected to the safety device, without the low-frequency signal being generated by a dedicated signal generator.  Krein (fig 2; par 24-25) discloses that an inverter is known to produce a double-frequency ripple at its input (par 24-25).  Thus, Krein teaches that an inverter, such as Kolm’s, would produce a ripple frequency at its input, thereby negating the need for a dedicated signal generator (Kolm C-D).
Kolm and Krein are analogous because they are from the same field of endeavor, namely inverters.  At the time of the applicants’ earliest filing date, it would have been obvious to one skilled in the art to replace Kolm’s dedicated signal generator (C-D) with Krein’s inherent ripple.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  
Kolm’s generator is operated by the inverter (and is removed when the inverter is off).  Similarly, Krein’s ripple is only created when the inverter is operating.  When combined, Krein’s ripple signal would only be present “when the inverter is connected to the safety device”.  Both references disclose the creation of AC signals, superimposed on the DC bus, that are indicative of the inverter’s operating status.  Thus, the skilled artisan would have been motivated to replace one with the other. 
With respect to claim 34, Krein discloses the low-frequency signal comprises a frequency which corresponds to an integral multiple of the system frequency in the power supply system (par 25).  Krein’s ripple frequency is double (integer is 2) the system frequency.
.  
Claims 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolm (WO 2008/077473) in view of Kurokami (US 2002/0118559).
With respect to claim 33, Kolm discloses a method for operating a photovoltaic system, but does not expressly disclose that the low frequency signal is provided inherently by the inverter, when the inverter is connected to the safety device, without the low-frequency signal being generated by a dedicated signal generator, as discussed above.  
Kurokami (fig 1; par 32-69) discloses that an inverter is known to produce a double-frequency ripple at its input (par 57-60).  Thus, Kurokami teaches that an inverter, such as Kolm’s, would produce a ripple frequency at its input, thereby negating the need for a dedicated signal generator (Kolm C-D).
Kolm and Kurokami are analogous because they are from the same field of endeavor, namely inverters.  At the time of the applicants’ earliest filing date, it would have been obvious to one skilled in the art to replace Kolm’s dedicated signal generator (C-D) with Kurokami’s inherent ripple.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  
Kolm’s generator is operated by the inverter (and is removed when the inverter is off).  Similarly, Kurokami’s ripple is only created when the inverter is operating.  When combined, Kurokami’s ripple signal would only be present “when the inverter is connected to the safety device”.  Both references disclose the creation of AC signals, superimposed on the DC bus, that are indicative of the inverter’s operating status.  Thus, the skilled artisan would have been motivated to replace one with the other. 
With respect to claim 34, Kurokami discloses the low-frequency signal comprises a frequency which corresponds to an integral multiple of the system frequency in the power supply system (par 59).  Kurokami’s ripple frequency is twice that (integer is 2) of the system frequency.
With respect to claims 35-36, the combination’s ripple signal is power, thereby giving it both voltage and current.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836